DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in the narrative form, does not describe the disclosure as required above, and uses legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPUB No. 2017/0010968; Pub. Date: Jan. 12, 2017) in view of Ignatyev et al. (US PGPUB No. 2018/0336247; Pub. Date: Nov. 22, 2018).
Regarding independent claim 1,
	Li discloses a method for execution by a node of a database system, comprising: determining a plurality of queries for execution; See FIGs. 1 & 8 and Paragraph [0046], (Disclosing a system for managing data caching in processing nodes of a massively parallel processing database system. The system 100 of FIG. 1 comprises a plurality of nodes 104 having execution engines 106. FIG. 8 further illustrates notes as capable of generating and distributing requests and queries such as SQL queries and is capable of receiving and transmitting data simultaneously to/from multiple external sources, i.e. determining a plurality of queries for execution.)
determining query data for each of the plurality of queries, wherein the query data for the each of the plurality of queries indicates a memory usage estimate, See Paragraph [0020], (The method includes monitoring memory usage for individual nodes when a node executes a query in order to determine if sufficient space is available to implement the query, i.e. the query data indicates a memory usage estimate.)
	an external runtime estimate; See Paragraph [0019], (The system includes a coordinator configured to determine whether a query requires data to be spilled to another processing node of the MPP database system in the case where the system determines there is insufficient space in memory to process a query.
	Li does not disclose an internal runtime estimate,
	initiating execution of a subset of the plurality of queries;
generating query initiation data by determining whether to initiate execution of one query of the plurality of queries at a first temporal period, 
wherein the first temporal period occurs after initiating execution of the subset of the plurality of queries and occurs before the execution of the subset of the plurality of queries is complete,
and wherein determining whether to initiate execution of one query of the plurality of queries is based on the query data of the one query; 
initiating execution of the one query when the query initiation data indicates a determination to initiate execution of the one query in the first temporal period; 
and generating updated query initiation data by determining whether to initiate execution of one query of the plurality of queries at a second temporal period that is after the first temporal period when the query initiation data indicates a determination to forego initiation of execution the one query in the first temporal period.  
Ignatyev discloses an internal runtime estimate, See Paragraph [0043], (Disclosing a method for realtime query runtime estimation. The method includes a query interface which may present an estimated runtime corresponding to a target query, i.e. query data indicating an internal runtime estimate.)
	initiating execution of a subset of the plurality of queries; See Paragraph [0099], (Queries may be scheduled or re-scheduled according to desired query performance categories.) Note [0036] wherein queries are executed on a shared cloud infrastructure. Environmental conditions may affect scheduling of queries according to the number of queries concurrently running by other tenants of the shared cloud infrastructure.
generating query initiation data by determining whether to initiate execution of one query of the plurality of queries at a first temporal period, See Paragraph [0036], ( A query may be scheduled to be executed immediately, i.e. determining whether to initiate execution of one query of the plurality of queries at a first temporal period (e.g. scheduled to be executed at the present time period), or scheduled/rescheduled to be executed at a future time having future expected conditions.)
wherein the first temporal period occurs after initiating execution of the subset of the plurality of queries and occurs before the execution of the subset of the plurality of queries is complete, See Paragraph [0036], (Environmental conditions reflect conditions when a query is to be scheduled, which includes a number of other queries concurrently running by other tenants of the shared cloud infrastructure (e.g. concurrently running queries have already initiated execution.). A query may be scheduled to be executed immediately, i.e. a first temporal time period, or scheduled/rescheduled to be executed at a future time having future expected conditions.) Note [0033] wherein query runtime refers to the time prior between transmitting a request to execute a query and receiving results from the execution of the query (e.g. concurrently running queries have not completed execution).)
and wherein determining whether to initiate execution of one query of the plurality of queries is based on the query data of the one query; See Paragraph [0082], (The query optimization system may suggest modifications to queries which include rescheduling query execution. The query optimization system may rank suggested modifications to queries based on estimated query execution time, i.e. determining whether to initiate execution of one query of the plurality of queries is based on the query data of the one query (e.g. scheduling/rescheduling of a query is based on execution time metrics).)
initiating execution of the one query when the query initiation data indicates a determination to initiate execution of the one query in the first temporal period; See Paragraph [0036], (A query may be scheduled to be executed immediately, i.e. a determination to initiate execution of the one query in the first temporal period, or scheduled/rescheduled to be executed at a future time having future expected conditions.)
and generating updated query initiation data by determining whether to initiate execution of one query of the plurality of queries at a second temporal period that is after the first temporal period when the query initiation data indicates a determination to forego initiation of execution the one query in the first temporal period. See Paragraph [0099] (The disclosed query interface includes functionality for scheduling or re-scheduling a query to execute at a particular instant in time, rescheduling a query results in an updated estimated runtime, i.e. generating updated query initiation data by determining whether to initiate execution of one query of the plurality of queries at a second temporal period that is after the first temporal period (e.g. an example is illustrated in FIG. 3A where a query is rescheduled 8um after its current execution time, i.e. a second temporal period that is after the first temporal period.) See Paragraph [0082], (Query optimization and rescheduling may be suggested based on the estimated query execution time, i.e. the query initiation data indicates a determination to forego initiation of execution the one query in the first temporal period (e.g. by rescheduling).)  
Li and Ignatyev are analogous art because they are in the same field of endeavor, query scheduling and processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Li to include the method of managing realtime query runtime estimation as disclosed by Ignatyev. Doing so would allow the system to schedule and/or re-schedule concurrently executing queries via methods that allow users to visually recognize optimizations which include re-scheduling a query and/or modifying a query. This represents an improvement in the field of query processing by providing intuitive and recognizable means for users to optimize individual queries via interface elements such as those in FIG. 3A-3B of Ignatyev.

Regarding dependent claim 2,
As discussed above with claim 1, Li-Ignatyev discloses all of the limitations.
	Li further discloses the step wherein generating the query initiation data includes: determining current memory availability data based on the subset of the plurality of queries; See Paragraph [0020], (The method includes monitoring memory usage for individual nodes when a node executes a query in order to determine if sufficient space is available to implement the query based on memory usage information, i.e. determining current memory availability data based on the subset of the plurality of queries (e.g. the query is part of the subset of the plurality of queries executing at each of the plurality of nodes).)
comparing the memory usage estimate of the one query to the current memory availability data; See Paragraph [0039], (Memory load or space available in a processing node is monitored by a memory load monitor residing on each processing node. An example is provided wherein for a node having at total memory of 10GB and the amount of memory required for a query is 8GB then 2GB of memory remain available for further processing.)
determining to initiate execution of the one query in the first temporal period when the memory usage estimate of the one query compares favorably to the current memory availability data. See Paragraph [0019], (When a processing node executes a query, the memory of the processing node is accessed to determine whether sufficient memory space is available to process the query. If sufficient space is available, an execution engine of the processing node executes the query, i.e. determining to initiate execution of the one query in the first temporal period (e.g. at the current period where the query is distributed to the coordinator) when the memory usage estimate of the one query compares favorably to the current memory availability data (there is sufficient memory to execute the query).)  

Regarding dependent claim 8,
	As discussed above with claim 1, Li-Ignatyev discloses all of the limitations.
	Ignatyev further discloses the step wherein the internal runtime estimate corresponds to an estimated runtime of a corresponding query when executed utilizing internal query execution memory resources of the node, See Paragraph [0043], (Disclosing a method for realtime query runtime estimation. The method includes a query interface which may present an estimated runtime corresponding to a target query, i.e. query data indicating an internal runtime estimate.)
	Additionally, Li further discloses the step wherein the external runtime estimate corresponds to an estimated runtime of a corresponding query when execution includes spilling the query to external disk. See Paragraph [0019], (Disclosing a system for managing data caching in processing nodes of a massively parallel processing database system. The system includes a coordinator configured to determine whether a query requires data to be spilled to another processing node of the MPP database system in the case where the system determines there is insufficient space in memory to process a query.

Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.



Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 17,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ignatyev as applied to claim 2 above, and further in view of Richards et al. (US PGPUB No. 2010/0153958; Pub. Date: Jun. 17, 2010).
Regarding dependent claim 3,
As discussed above with claim 2, Li-Ignatyev discloses all of the limitations.
Li-Ignatyev does not disclose the step wherein the method further comprising facilitating execution of the subset of the plurality of queries prior to the first temporal period by utilizing at least a portion of internal query execution memory resources of the node, and wherein the current memory availability data is determined based on the at least a portion of the internal query execution memory resources of the node that are utilized to facilitate execution of the subset of the plurality of queries.
Richards discloses the step wherein the method further comprising facilitating execution of the subset of the plurality of queries prior to the first temporal period by utilizing at least a portion of internal query execution memory resources of the node, See Paragraphs [0024]-[0025], (Disclosing a system for facilitating workload management in a computer system. An allocation group to which workloads may be assigned share portions of system resources. System operation comprises monitoring execution of workload groups as well as regulating workflow load and priorities to achieve service level goals.) See Paragraph [0070], (Resource throttle configuration routines are employed to restrict a minimum and maximum number of queries that may be concurrently processed during any particular time interval, i.e. facilitating execution of the subset of the plurality of queries prior to the first temporal period by utilizing at least a portion of internal query execution memory resources (e.g. the allotted system resources for a particular workload group of the node.)
and wherein the current memory availability data is determined based on the at least a portion of the internal query execution memory resources of the node that are utilized to facilitate execution of the subset of the plurality of queries. See Paragraphs [0024]-[0025], (Allocation groups to which workloads may be assigned share portions of system resources. System operation comprises monitoring execution of workload groups as well as regulating workflow load and priorities to achieve service level goals, i.e. the current memory availability data is determined based on the at least a portion of the internal query execution memory resources of the node that are utilized to facilitate execution of the subset of the plurality of queries (e.g. the portion of total system resources allocated to a workload group.)
Li, Ignatyev and Richards are analogous art because they are in the same field of endeavor, query optimization and execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Li-Ignatyev to include the method of distributing workloads according to available memory and workload requirements as disclosed by Richards. Doing so would allow the system to distribute workload groups along a plurality of processing nods such that they are assigned an appropriate amount of resource according to resource demands in order to meet particular performance goals.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.


Claim(s) 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ignatyev as applied to claim 2 above, and further in view of Yang et al. (US PGPUB No. 2009/0183152; Pub. Date: Jul. 16, 2009).
Regarding dependent claim 4,
As discussed above with claim 2, Li-Ignatyev discloses all of the limitations.
Li-Ignatyev does not disclose the step wherein the current memory availability data is determined based on the memory usage estimate of the query data for each of the subset of the plurality of queries.
Yang discloses the step wherein the current memory availability data is determined based on the memory usage estimate of the query data for each of the subset of the plurality of queries. See Paragraph [0026], (Disclosing a system for managing peak database workloads across a plurality of virtual machines. The system may assign a subset of queries in a workload to a virtual machine based on available memory. For example, a virtual machine with more available memory may be assigned larger queries, i.e. wherein the current memory availability data is determined based on the memory usage estimate of the query data for each of the subset of the plurality of queries.)
Li, Ignatyev and Yang are analogous art because they are in the same field of endeavor, query optimization and execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Li-Ignatyev to include the method of distributing query workloads according to available memory in computing devices as disclosed by Yang. Doing so would allow the system to allocate query workload segments to computing devices based on available workloads such that queries are directed to locations where they may be executed efficiently.

Claim(s) 5-6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ignatyev as applied to claim 2 above, and further in view of Barsness et al. (US PGPUB No. 2005/0289098; Pub. Date: Dec. 29, 2005), hereinafter Barsness'098.
Regarding dependent claim 5,
As discussed above with claim 2, Li-Ignatyev- discloses all of the limitations.
Li-Ignatyev does not disclose the step wherein generating the query initiation data further includes, when the memory usage estimate of the one query compares unfavorably to the current memory availability data: calculating a memory availability wait time estimate based on the query data for each of the subset of the plurality of queries; 
determining an internal execution completion time estimate for the one query based on the memory availability wait time estimate and the internal runtime estimate for the one query; 
comparing the internal execution completion time estimate to the external runtime estimate; 
determining to initiate execution of the one query in the first temporal period when the internal execution completion time estimate compares unfavorably to the external runtime estimate; 
and determining to forego initiation of execution of the one query in the first temporal period when the internal execution completion time estimate compares favorably to the external runtime estimate.  
Barsness'098 discloses the step wherein generating the query initiation data further includes, when the memory usage estimate of the one query compares unfavorably to the current memory availability data: calculating a memory availability wait time estimate based on the query data for each of the subset of the plurality of queries; See FIG. 5, (Method 500 comprises steps 514 and 524 referring to a determination as to whether the method should wait for additional resources to become available such that they may be allocated to a query in order to improve execution time.) See Paragraph [0036], (At steps 516 and 526, the system determines that waiting is required. The system waits a predetermined period of time below a threshold value and then re-attempts to acquire an additional resource.)
determining an internal execution completion time estimate for the one query based on the memory availability wait time estimate and the internal runtime estimate for the one query; See FIG. 4 and Paragraph [0034], (Method 400 comprises step 422 of determining if an alternative query execution plan is significantly better wherein the alternative plan requires additional resources.) See FIG. 5 and Paragraph [0036], (Method 500 is directed to allocating additional resources to an executing query. The method including steps 415 and 524 of waiting for resources to become available of determining if the process can wait a predetermined period of time below a threshold value, i.e. determining an internal execution completion time estimate for the one query based on the memory availability wait time estimate (e.g. the wait period occurs if it is determined that the query requires additional resources) and the internal runtime estimate for the one query (e.g. additional resources are deemed necessarily if it is determined that an alternative query plan results in faster execution.)
comparing the internal execution completion time estimate to the external runtime estimate; See Paragraph [0035], (The method determines an allocation of computer resources that reduce the query execution time to at least a predefined value consistent with a new/alternative query access plan, i.e. comparing the internal execution completion time (e.g. the query execution time of the query as presented initially) estimate to the external runtime estimate (e.g. the reduced query execution time of the new/alternative query access plan).)
determining to initiate execution of the one query in the first temporal period when the internal execution completion time estimate compares unfavorably to the external runtime estimate; See FIG. 4 and Paragraph [0035], (Method 400 comprises step 422 which represents a determination that an alternative access plan for an input query is significantly better than an initial access plan. The alternative access plan is determined to reduce the query execution time given an allocation of additional computer resources, i.e. determining to initiate execution of the one query in the first temporal period (e.g. the query is executed at a scheduled time interval after resource allocation), when the internal execution completion time estimate compares unfavorably to the external runtime estimate (e.g. it is determined that the alternative access plan is significantly better than the initial access plan).)
and determining to forego initiation of execution of the one query in the first temporal period when the internal execution completion time estimate compares favorably to the external runtime estimate. See FIG. 4, (The determination of step 422 may determine that the alternative access plan is not better than the initial query access plan, i.e. the internal execution completion time estimate compares favorably to the external runtime estimate. The method proceeds to step 424 of returning the initial Access Plan (Access Plan 1) where the method terminates and the query may be run.)
Li, Ignatyev and Barsness’098 are analogous art because they are in the same field of endeavor, query optimization and execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Li-Ignatyev to include the method of selecting a most optimal query access as disclosed by Barsness’098. Paragraph [0032] of Barsness’098 discloses that the method of evaluating alternative query access plans results in faster query execution times when the method selects a plan that has been allocated additional processing resources.

Regarding dependent claim 6,
As discussed above with claim 5, Li-Ignatyev-Barsness'098 discloses all of the limitations.
Li further discloses the step wherein execution of the one query is initiated in the first temporal period based on the memory usage estimate of the one query compares unfavorably to the current memory availability data. See Paragraph [0019], (Data may be spilled to memory of another remove processing node of the MPP database system if it is determined that there is insufficient memory available in a local processing node executing a query, i.e. execution is initiated in the first temporal period (e.g. the time when it is distributed to the processing node by a coordinator) based on the memory usage estimate of the one query comparing unfavorably to the current memory availability data (e.g. data spillage occurs when the remote cache determines that insufficient space is available in the memory of the local processing node executing the query).)
the method further comprising: facilitating execution of the one query by utilizing external disk memory based on the memory usage estimate of the one query compares unfavorably to the current memory availability data. See Paragraph [0019], (Data may be spilled to memory of another remove processing node of the MPP database system if it is determined that there is insufficient memory available in a local processing node executing a query, i.e. facilitating execution of a query by utilizing external disk memory based on the memory usage estimate of the one query comparing unfavorably to the current memory availability data.)
	Li does not disclose the step wherein execution of the one query is initiated in the first temporal period is further based on the internal execution completion time estimate comparing unfavorably to the external runtime estimate,
	Barsness’098 further discloses the step wherein execution of the one query is initiated in the first temporal period is further based on the internal execution completion time estimate comparing unfavorably to the external runtime estimate, See FIG. 4 and Paragraph [0035], (Method 400 comprises step 422 which represents a determination that an alternative access plan for an input query is significantly better than an initial access plan. The alternative access plan is determined to reduce the query execution time given an allocation of additional computer resources, i.e. query execution is based on an internal execution time estimate comparing unfavorably to the external runtime estimate (e.g. the alternative access plan requiring additional resources is determined to be significantly better in terms of execution time compared to the initial execution time).)
Li, Ignatyev and Barsness’098 are analogous art because they are in the same field of endeavor, query optimization and execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Li-Ignatyev to include the method of selecting a most optimal query access as disclosed by Barsness’098. Paragraph [0032] of Barsness’098 discloses that the method of evaluating alternative query access plans results in faster query execution times when the method selects a plan that has been allocated additional processing resources.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ignatyev and Barsness’098 as applied to claim 5 above, and further in view of BARSNESS et al. (US PGPUB No. 2018/0121426; Pub. Date: May 3, 2018) hereinafter BARSNESS'426.
Regarding dependent claim 7,
As discussed above with claim 5, Li-Ignatyev-Barsness'098 discloses all of the limitations.
Li-Ignatyev-Barsness'098 does not disclose the step wherein calculating the memory availability wait time estimate is based on a plurality of execution initiation times for initiation of execution of queries the subset of the plurality of queries, wherein calculating the memory availability wait time estimate is based on the internal runtime estimate for ones of the subset of queries that are executing utilizing internal query execution memory resources.
BARSNESS’426 discloses the step wherein calculating the memory availability wait time estimate is based on a plurality of execution initiation times for initiation of execution of queries the subset of the plurality of queries, See FIG.6 and Paragraph [0052], (Method 600 begins when a query governor component schedules one or more queries of a group of queries for processing based on an estimated amount of system resources, i.e. a plurality of execution initiation times for initiation of execution of queries of the subset of the plurality of queries. Delay processing of one or more queries of a group of queries until the system determines that a sufficient amount of resources are available (e.g. the delay process represents a memory availability wait time estimate).)
wherein calculating the memory availability wait time estimate is based on the internal runtime estimate for ones of the subset of queries that are executing utilizing internal query execution memory resources.  See Paragraph [0018], (The query governor can determine an estimated runtime and/or amount of memory, processor load, etc. for executing queries against a database in order to determine how to schedule one or more of the individual queries in a group.) See Paragraph [0035], (If the expected runtime or execution time for a particular group of queries is above a threshold execution time, the method may adjust processing of one or more individual queries.) See Paragraph [0040], (Query governor 186 can be configured to schedule queries in a given group based on an estimated amount of system resources.) Note [0050] wherein scheduling may include delaying and/or adjusting execution based on the estimated amount of resources, i.e. calculating the memory availability wait time estimate (e.g. the rescheduling/delay processing period) is based on the internal runtime estimate for ones of the subset of queries that are executing utilizing internal query execution memory resources.
Li, Ignatyev, Barsness’098 and BARSNESS’426 are analogous art because they are in the same field of endeavor, query optimization and execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Li-Ignatyev-Barsness’098 to include the method of scheduling queries according to runtime and resource allocation metrics as disclosed by BARSNESS’426. Paragraph [0051] of BARSNESS’426 discloses that the query governor schedules and/or re-schedules individual queries of the plurality of groups of queries in order to optimize the processing of queries at a grouping level, which allows for efficient use of system resources on the database server.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165